DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spector et al. (US 2020/0113728).
Regarding Claim 1, Spector discloses a freezable pet harness comprises: a back-bracing pad (114); a neck-bracing strap (chest strap 120); a girth-bracing band (abdominal strap 140); at least one primary gel pack (“the panels 112 can be in the form of pockets into which cooled or heated devices (e.g., generally cylindrically-shaped and/or flexible ice packs and/or heaters) can be inserted” Paragraph [0034]); the back-bracing pad comprising a first lateral edge, a second lateral edge, a cranial edge, and a caudal edge (shown in edited Figure 1 below); the neck-bracing strap comprising a first strap end (126) and a second strap end (buckle 122); the girth-bracing band comprising a first band end and a second band end (ends 142); the first lateral edge and the second lateral edge being positioned opposite to each other across the back-bracing pad (shown in edited Figure 1 below); the cranial edge and the caudal edge being positioned opposite to each other across the back-bracing pad (shown in edited Figure 1 below); the cranial edge and the caudal edge being positioned in between the first lateral edge and the second lateral edge (shown in edited Figure 1 below); the at least one primary gel pack being integrated into the back-bracing pad (“the panels 112 can be in the form of pockets into which cooled or heated devices (e.g., generally cylindrically-shaped and/or flexible ice packs and/or heaters) can be inserted” Paragraph [0034]); the first strap end and the second strap end being connected adjacent to the cranial edge (buckle 122); the first strap end and the second strap end being positioned offset from each other (Figure 1); the first band end being connected adjacent to the first lateral edge (Figure 1); and, the second band end being attached adjacent to the second lateral edge (Figure 1).

    PNG
    media_image1.png
    269
    359
    media_image1.png
    Greyscale

Regarding Claim 6, Spector discloses the freezable pet harness as claimed in claim 1 comprising: a band fastener; the band fastener being mounted onto the girth-bracing band, adjacent to the second band end; and, the band fastener being attached onto the back-bracing pad, adjacent to the second lateral edge (“a harness abdominal strap 140 can be in the form of flat straps that are secured to the outer cover 110 by, for example, hook-and-loop fasteners, or any suitable type of attachment.” Paragraph [0032]; Figure 1).
Regarding Claim 12, Spector discloses the freezable pet harness as claimed in claim 1 comprising: at least one leash-attachment eyelet (connector 160); the at least one leash-attachment eyelet being positioned adjacent to the cranial edge (Figure 2); the at least one leash-attachment eyelet being centrally positioned along the cranial edge (Figure 3); and, the at least one leash-attachment eyelet being externally mounted onto the back-bracing pad (Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 2020/0113728) as applied to claim 1 above, and further in view of Zimmerman (US 10966410) (cited by applicant in IDS dated 7/21/21).
Regarding Claim 2, Spector discloses the freezable pet harness of Claim 1.
Spector fails to disclose the freezable pet harness comprising: the at least one primary gel pack comprising a primary hermetically-sealed pouch and a primary quantity of water-based refrigerant gel; and, the primary quantity of water-based refrigerant being retained by the primary pouch.
However, Zimmerman teaches the freezable pet harness (Figure 9) comprising: the at least one primary gel pack comprising a primary hermetically-sealed pouch (“the cover member 4 is heat sealed and/or ultrasonically welded to the lower portion 6 and wherein the connection between the cover member 4 and the lower portion 6 comprises a permanent connection.” Col. 7 lines 29-33) and a primary quantity of water-based refrigerant gel; and, the primary quantity of water-based refrigerant being retained by the primary pouch (“Gels for use with embodiments of the present disclosure preferably comprise non-toxic refrigerant gels such as hydroxyethyl cellulose, sodium polyacrylate, vinyl-coated silica gel, benzoic acid, hexadienoic acid, propenoic acid, propanetriol, water, and combinations thereof.” Col. 7 lines 11-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket and coolant of Spector, with the sealed pouch and water base refrigerant of Zimmerman, in order to prevent the pet from ingesting coolant and becoming ill.
Claims 3, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 2020/0113728) as applied to claim 1 above, and further in view of Fuchs (US 2019/0110440).
Regarding Claim 3, Spector discloses the freezable pet harness of Claim 1. Spector further discloses the freezable pet harness comprising: the back-bracing pad further comprising a pad outer layer (112) and a pad inner layer (base layer 114).
Spector fails to disclose the pad outer layer being a thermal-insulative fabric; the pad inner layer being a moisture-wicking fabric; the pad outer layer being coextensive with the pad inner layer; and, the pad outer layer being perimetrically connected to the pad inner layer.
However, Fuchs teaches the pad outer layer being a thermal-insulative fabric (insulation layer 152); the pad inner layer being a moisture-wicking fabric (“In one aspect, vest fabric layer 151 is a ripstop nylon material.” Paragraph [0018]); the pad outer layer being coextensive with the pad inner layer; and, the pad outer layer being perimetrically connected to the pad inner layer (Figures 3a-3c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer layers of Spector, with the insulative and moisture-wicking fabrics of Fuchs, in order to increase the efficiency of the coolant in the harness.
Regarding Claim 4, Spector in view of Fuchs teaches the freezable pet harness of Claim 3. Spector further discloses the freezable pet harness as claimed in claim 3 comprising: the at least one primary gel pack being positioned in between the pad outer layer and the pad inner layer (“the panels 112 can be in the form of pockets into which cooled or heated devices (e.g., generally cylindrically-shaped and/or flexible ice packs and/or heaters) can be inserted” Paragraph [0034]).
Regarding Claim 7, Spector discloses the freezable pet harness of Claim 1. Spector further discloses the freezable pet harness comprising: at least one secondary gel pack (multiple 112 pockets with cooling packets).
Spector fails to disclose the at least one secondary coolant being integrated into the girth-bracing band.
However, Fuchs teaches at least one coolant (coolant 185) being integrated into the girth-bracing band (150; Figures 1 and 3A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary coolant of Spector, to be in the girth band as taught by Fuchs, in order to cover a larger area of the pet and allow them to cool off quicker.
Regarding Claim 8, Spector in view of Fuchs teaches the freezable pet harness of Claim 7.
Spector fails to disclose the freezable pet harness as claimed in claim 7 comprising: the girth-bracing band further comprising a band outer layer and a band inner layer; the band outer layer being a thermal-insulative fabric; the band inner layer being a moisture-wicking fabric; the band outer layer being coextensive with the band inner layer; and, the band outer layer being perimetrically connected to the band inner layer.
However, Fuchs teaches the freezable pet harness as claimed in claim 7 comprising: the girth-bracing band further comprising a band outer layer (insulation layer 152) and a band inner layer (vest fabric layer 151); the band outer layer being a thermal-insulative fabric (insulation layer 152); the band inner layer being a moisture-wicking fabric (“In one aspect, vest fabric layer 151 is a ripstop nylon material.” Paragraph [0018]); the band outer layer being coextensive with the band inner layer; and, the band outer layer being perimetrically connected to the band inner layer (Figures 3a-3c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer layers of Spector, with the insulative and moisture-wicking fabrics of Fuchs, in order to increase the efficiency of the coolant in the harness.
Regarding Claim 9, Spector in view of Fuchs teaches the freezable pet harness of Claim 8.
Spector fails to disclose the freezable pet harness comprising: the at least one secondary gel pack being positioned in between the band outer layer and the band inner layer.
However, Fuchs teaches the freezable pet harness comprising: the at least one secondary gel pack being positioned in between the band outer layer and the band inner layer (Figures 3a-3c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary coolant of Spector, to be in between the band inner and outer layers as taught by Fuchs, in order to cover a larger area of the pet and allow them to cool off quicker.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 2020/0113728) as applied to claim 1 above, and further in view of Fazio (US 6443101).
Regarding Claim 5, Spector discloses the freezable pet harness of Claim 1. Spector further discloses the freezable pet harness comprising: the girth-bracing band further comprising a first lengthwise edge and a second lengthwise edge; the first lengthwise edge being a straight edge; the second lengthwise edge being a concave edge (shown in edited figure 3 below).

    PNG
    media_image2.png
    419
    593
    media_image2.png
    Greyscale

Spector fails to disclose the first lengthwise edge being positioned coincident with the cranial edge; and, the second lengthwise edge being positioned coincident with the caudal edge.
However, Fazio discloses a pet harness wherein the first lengthwise edge (40) being positioned coincident with the cranial edge (Figures 3 and 4); and, the second lengthwise edge (edge opposite 40) being positioned coincident with the caudal edge (Figures 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length wise edges of Spector, to extend between the cranial and caudal edges as taught by Fazio, in order to cover a larger area of the pet’s stomach and allow them to cool off quicker.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 2020/0113728) as applied to claim 1 above, and further in view of Sebo (DE 202015000921).
Regarding Claim 10, Spector discloses the freezable pet harness of Claim 1.
Spector fails to disclose the freezable pet harness comprising: the neck-bracing strap further comprising a first strap member, a second strap member, and a strap eyelet; the first strap member being positioned coincident to the first strap end; the second strap member being positioned coincident to the second strap end; the strap eyelet being terminally connected to the second strap member, offset from the second strap end; and, the first strap member being looped through the strap eyelet, offset from the first strap end.
However, Sebo teaches a pet harness comprising: the neck-bracing strap (4) further comprising a first strap member (4), a second strap member (11), and a strap eyelet (6); the first strap member being positioned coincident to the first strap end (Figure 2); the second strap member being positioned coincident to the second strap end (Figure 2); the strap eyelet being terminally connected to the second strap member, offset from the second strap end (Figure 2); and, the first strap member being looped through the strap eyelet, offset from the first strap end (Figures 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the neck bracing strap of Spector, with the strap and eyelet configuration of Sebo, in order to allow the user to easily remove the harness without cause the pet any discomfort.
Regarding Claim 11, Spector in view of Sebo teaches the freezable pet harness of Claim 8.
Spector fails to disclose the freezable pet harness comprising: a strap fastener; the strap fastener being mounted onto the first strap member, offset from the first strap end; and, the strap fastener being attached onto the first strap member, adjacent to the first strap end.
However, Sebo teaches the freezable pet harness comprising: a strap fastener (Velcro 5); the strap fastener being mounted onto the first strap member (Figure 2), offset from the first strap end; and, the strap fastener being attached onto the first strap member, adjacent to the first strap end (Figures 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the neck strap of Spector, with the strap fastener of Sebo, in order to allow the user to easily remove the harness without cause the pet any discomfort.
Claims 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 2020/0113728) in view of Zimmerman (US 10966410) (cited by applicant in IDS dated 7/21/21).
Regarding Claim 13, Spector discloses a freezable pet harness comprises: a back-bracing pad (114); a neck-bracing strap (chest strap 120); a girth-bracing band (abdominal strap 140); at least one primary gel pack (“the panels 112 can be in the form of pockets into which cooled or heated devices (e.g., generally cylindrically-shaped and/or flexible ice packs and/or heaters) can be inserted” Paragraph [0034]); the back-bracing pad comprising a first lateral edge, a second lateral edge, a cranial edge, and a caudal edge (shown in edited Figure 1 below); the neck-bracing strap comprising a first strap end (126) and a second strap end (buckle 122); the girth-bracing band comprising a first band end and a second band end (ends 142); the at least one primary gel pack comprising a primary pouch (pockets 112), the first lateral edge and the second lateral edge being positioned opposite to each other across the back-bracing pad (shown in edited Figure 1 below); the cranial edge and the caudal edge being positioned opposite to each other across the back-bracing pad (shown in edited Figure 1 below); the cranial edge and the caudal edge being positioned in between the first lateral edge and the second lateral edge (shown in edited Figure 1 below); the at least one primary gel pack being integrated into the back-bracing pad (pockets 112); the first strap end and the second strap end being connected adjacent to the cranial edge (buckle 122); the first strap end and the second strap end being positioned offset from each other (Figure 1); the first band end being connected adjacent to the first lateral edge (Figure 1); the second band end being attached adjacent to the second lateral edge (Figure 1).

    PNG
    media_image1.png
    269
    359
    media_image1.png
    Greyscale

Spector fails to disclose the at least one primary gel pack comprising a primary hermetically-sealed pouch and a primary quantity of water-based refrigerant gel; and, the primary quantity of water-based refrigerant being retained by the primary hermetically-sealed pouch.
However, Zimmerman teaches the at least one primary gel pack comprising a primary hermetically-sealed pouch and a primary quantity of water-based refrigerant gel (“the cover member 4 is heat sealed and/or ultrasonically welded to the lower portion 6 and wherein the connection between the cover member 4 and the lower portion 6 comprises a permanent connection.” Col. 7 lines 29-33); and, the primary quantity of water-based refrigerant being retained by the primary hermetically-sealed pouch (“Gels for use with embodiments of the present disclosure preferably comprise non-toxic refrigerant gels such as hydroxyethyl cellulose, sodium polyacrylate, vinyl-coated silica gel, benzoic acid, hexadienoic acid, propenoic acid, propanetriol, water, and combinations thereof.” Col. 7 lines 11-15; Figure 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket and coolant of Spector, with the sealed pouch and water base refrigerant of Zimmerman, in order to prevent the pet from ingesting coolant and becoming ill.
Regarding Claim 16, Spector in view of Zimmerman teaches the freezable pet harness of Claim 13. Spector further discloses the freezable pet harness comprising: a band fastener; the band fastener being mounted onto the girth-bracing band, adjacent to the second band end; and, the band fastener being attached onto the back-bracing pad, adjacent to the second lateral edge (“a harness abdominal strap 140 can be in the form of flat straps that are secured to the outer cover 110 by, for example, hook-and-loop fasteners, or any suitable type of attachment.” Paragraph [0032]; Figure 1).
Regarding Claim 20, Spector in view of Zimmerman teaches the freezable pet harness of Claim 13. Spector further discloses the freezable pet harness comprising: at least one leash-attachment eyelet (connector 160); the at least one leash-attachment eyelet being positioned adjacent to the cranial edge (Figure 2); the at least one leash-attachment eyelet being centrally positioned along the cranial edge (Figure 3); and, the at least one leash-attachment eyelet being externally mounted onto the back-bracing pad (Figure 3).
Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 2020/0113728) as applied to claim 13 above, and further in view of Fuchs (US 2019/0110440).
Regarding Claim 14, Spector in view of Zimmerman teaches the freezable pet harness of Claim 13. Spector further discloses the freezable pet harness comprising: the back-bracing pad further comprising a pad outer layer (112) and a pad inner layer (base layer 114).
Spector fails to disclose the pad outer layer being a thermal-insulative fabric; the pad inner layer being a moisture-wicking fabric; the pad outer layer being coextensive with the pad inner layer; the pad outer layer being perimetrically connected to the pad inner layer; and, the at least one primary gel pack being positioned in between the pad outer layer and the pad inner layer.
However, Fuchs teaches the pad outer layer being a thermal-insulative fabric (insulation layer 152); the pad inner layer being a moisture-wicking fabric (“In one aspect, vest fabric layer 151 is a ripstop nylon material.” Paragraph [0018]); the pad outer layer being coextensive with the pad inner layer; the pad outer layer being perimetrically connected to the pad inner layer (Figures 3a-3c); and, the at least one primary gel pack being positioned in between the pad outer layer and the pad inner layer (Figures 3a-3c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer layers of Spector, with the insulative and moisture-wicking fabrics of Fuchs, in order to increase the efficiency of the coolant in the harness.
Regarding Claim 17, Spector in view of Zimmerman teaches the freezable pet harness of Claim 13. Spector further discloses the freezable pet harness comprising: at least one secondary gel pack (multiple pockets 112).
Spector fails to disclose the girth-bracing band further comprising a band outer layer and a band inner layer; the at least one secondary coolant being integrated into the girth-bracing band; the band outer layer being a thermal-insulative fabric; the band inner layer being a moisture-wicking fabric; the band outer layer being coextensive with the band inner layer; and, the band outer layer being perimetrically connected to the band inner layer.
However, Fuchs teaches the girth-bracing band further comprising a band outer layer (insulation layer 152) and a band inner layer (vest fabric layer 151); the at least one secondary coolant being integrated into the girth-bracing band (Figures 3a-3c); the band outer layer being a thermal-insulative fabric (insulation layer 152); the band inner layer being a moisture-wicking fabric (“In one aspect, vest fabric layer 151 is a ripstop nylon material.” Paragraph [0018]); the band outer layer being coextensive with the band inner layer; and, the band outer layer being perimetrically connected to the band inner layer (Figures 3a-3c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer layers of Spector, with the insulative and moisture-wicking fabrics of Fuchs, in order to increase the efficiency of the coolant in the harness.
Regarding Claim 18, Spector in view of Zimmerman and Fuchs teaches the freezable pet harness of Claim 17.
Spector fails to disclose the freezable pet harness comprising: the at least one secondary gel pack being positioned in between the band outer layer and the band inner layer.
However, Fuchs teaches the freezable pet harness comprising: the at least one secondary gel pack being positioned in between the band outer layer and the band inner layer (Figures 3a-3c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary coolant of Spector, to be in between the band inner and outer layers as taught by Fuchs, in order to cover a larger area of the pet and allow them to cool off quicker.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 2020/0113728) as applied to claim 13 above, and further in view of Fazio (US 6443101).
Regarding Claim 15, Spector in view of Zimmerman teaches the freezable pet harness of Claim 13. Spector further discloses the freezable pet harness comprising: the girth-bracing band further comprising a first lengthwise edge and a second lengthwise edge; the first lengthwise edge being a straight edge; the second lengthwise edge being a concave edge (shown in edited Figure 3 below).

    PNG
    media_image2.png
    419
    593
    media_image2.png
    Greyscale

Spector fails to disclose the first lengthwise edge being positioned coincident with the cranial edge; and, the second lengthwise edge being positioned coincident with the caudal edge.
However, Fazio teaches the first lengthwise edge (40) being positioned coincident with the cranial edge (Figures 3 and 4); and, the second lengthwise edge (edge opposite 40) being positioned coincident with the caudal edge (Figures 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length wise edges of Spector, to extend between the cranial and caudal edges as taught by Fazio, in order to cover a larger area of the pet’s stomach and allow them to cool off quicker.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 2020/0113728) as applied to claim 13 above, and further in view of Sebo (DE 202015000921).
Regarding Claim 19, Spector in view of Zimmerman teaches the freezable pet harness of Claim 13.
Spector fails to disclose the freezable pet harness comprising: a strap fastener; the neck-bracing strap further comprising a first strap member, a second strap member, and a strap eyelet; the first strap member being positioned coincident to the first strap end; the second strap member being positioned coincident to the second strap end; the strap eyelet being terminally connected to the second strap member, offset from the second strap end; the first strap member being looped through the strap eyelet, offset from the first strap end; the strap fastener being mounted onto the first strap member, offset from the first strap end; and, the strap fastener being attached onto the first strap member, adjacent to the first strap end.
However, Sebo teaches the freezable pet harness comprising: a strap fastener (Velcro 5); the neck-bracing strap further comprising a first strap member (4), a second strap member (11), and a strap eyelet (6); the first strap member being positioned coincident to the first strap end (Figure 2); the second strap member being positioned coincident to the second strap end (Figure 2); the strap eyelet being terminally connected to the second strap member, offset from the second strap end (Figure 2); the first strap member being looped through the strap eyelet, offset from the first strap end (Figures 2 and 3); the strap fastener being mounted onto the first strap member (Figure 2), offset from the first strap end; and, the strap fastener being attached onto the first strap member, adjacent to the first strap end (Figures 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the neck bracing strap of Spector, with the strap and eyelet configuration of Sebo, in order to allow the user to easily remove the harness without cause the pet any discomfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spaziano (US 2018/0027768), Cain (US 2017/0042120), Gutierrez (US 2013/0025542), Sanders-Luckman et al. (US 2011/0174237), Harada (US 2007/0204808), and Ebarb et al. (US 2021/0015076) are considered relevant prior art as they pertain to pet cooling garments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642